Citation Nr: 0615730	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-02 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katherine King-Walker




INTRODUCTION

The veteran served on active military duty from June 1998 to 
October 1998.  

This claim comes to the Board of Veterans' Appeals (Board) 
from a May 2002 RO rating decision.  In January 2003, the 
veteran requested a local hearing before the decision review 
officer (DRO), and a formal Board travel hearing at the local 
RO office.  In July 2003, she reported to her DRO hearing as 
scheduled, but elected to have an informal DRO conference 
instead.  On November 3, 2003, the veteran cancelled the 
Board travel hearing, scheduled for November 17, 2003 at the 
local RO, and has not submitted another request for a 
hearing.

The Board remanded the claim in January 2004 so that private 
medical records could be obtained by the RO.  Those records 
have since been requested by VA and are associated with the 
file.

FINDING OF FACT

The evidence fails to indicate that the veteran has been 
diagnosed with a current migraine headache disability. 

CONCLUSION OF LAW

The criteria for service connection for migraine headaches 
are not met.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for service connection
	
When seeking VA service connection disability compensation, 
the veteran must establish that a current disability results 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1131.  Essentially, "service connection" may 
be proven by evidence, establishing that a particular injury 
or disease resulting in disability was incurred coincident 
with active duty military service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through application of statutory presumptions, 38 C.F.R. 
§§ 3.303(a), 3.304.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service, 38 C.F.R. § 3.303(d).  Continuity of 
symptoms must be established when the condition noted in 
service (or presumptive period) is not, in fact shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

The veteran essentially asserts that she suffers from 
migraine headaches that were incurred in service.  The 
veteran served on active duty for less than six months from 
June 1998 to October 1998.  While in service, she was treated 
several times with non-steroidal anti-inflammatory 
medications for headaches and related symptoms, such as 
dizziness, visual changes and fainting.  In a July 1998 
neurological examination, she complained of a throbbing 
headache that increased with stress and exertion, and 
decreased with relaxation.  She further reported having 
similar headaches prior to enlistment.  The examination was 
essentially normal, and the examiner's impression was 
recurrent migraine headaches without aura that existed prior 
to service.  A September 1998 Administrative Separation 
Report gave a thorough narrative of the veteran's medical 
history, stating that the veteran's headaches were not 
permanently aggravated by training beyond the normal 
progression of the ailment.  She was administratively 
discharged due to migraine headaches.

Post-service, a private physician wrote a letter in March 
2002, which essentially stated that the veteran had been 
treated with non-steroidal anti-inflammatory medications by 
him since December 1994 for headaches.  However, while under 
his care, the veteran's headaches were diagnosed as tension-
type, infection related and somatic, but never migraine type.  

The veteran's entrance examination did not note headaches of 
any kind.  Giving the benefit-of the-doubt to the veteran, 
the Board finds that she was presumptively sound upon 
entrance into active duty.  38 C.F.R. § 3.304(b).  
Nevertheless, as detailed above, an award for service 
connection compensation requires a current disability, 
relevant injury or disease during service, and a medical 
opinion linking the current disability with that injury or 
disease.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Thus, 
although treated for migraine headaches during service, post-
service, there has been no current diagnosis for migraine 
headaches, and since there is no diagnosis of a current 
disability (migraine headaches), service connection for 
migraine headaches cannot be awarded.

II. Duty to notify and assist

Finally, VA has a duty to notify and assist veterans with 
their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice 
must be provided to a claimant before the initial unfavorable 
agency or original jurisdiction (AOJ) decision on a claim for 
VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet.  App. 112, 120-21 (2004) (Pelegrini II).  

In a March 2004 letter, VA generally advised the veteran of 
all the elements required by Pelegrini II, and the matter was 
re-adjudicated in a July 2005 supplemental statement of the 
case.  

More recently, it has been determined in Court that proper 
notice should also include information regarding (a) the 
evidence necessary to establish a disability rating and (b), 
the effective date for any disability evaluation awarded.  
Notice regarding (a) and (b) was not provided to the veteran, 
but the Board finds no prejudice in proceeding with the 
issuance of a final decision because as concluded above, the 
preponderance of the evidence is against the veteran's claim 
for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As to VA's duty to assist, the veteran's service medical 
records are in the case file, as are her relevant VA and 
private treatment records.  There is sufficient, competent 
medical evidence to decide the claim.  Therefore, a VA 
examination regarding the issue on appeal is not necessary.  
There are no indications that relevant records exist that 
have not been obtained.  VA has satisfied its duties to 
notify and assist and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.  
App. 540, 546 (1991).

ORDER

Service connection for migraine headaches is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


